Citation Nr: 1043415	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which, in pertinent part, denied service connection 
for a low back disorder on the grounds that the evidence 
submitted was not new and material.

Historically, the Veteran was denied service connection for a low 
back disability in April 1972.  The RO denied the Veteran's 
request to reopen his claim for service connection for a back 
disability in an unappealed January 1984 rating decision.  The 
Veteran was also denied service connection for a back disability 
secondary to a hip disability in May 2008; at that time, the RO 
also denied service connection on a direct basis finding that no 
new and material evidence had been received to reopen the 
Veteran's claim.  The Veteran then filed an additional request to 
reopen his claim in July 2008.  As this request was received 
within one year of the May 2008 decision, the Board has construed 
the Veteran's request as a notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that a VA examination need not be provided for a 
veteran's application to reopen a claim for entitlement to 
service connection.  In the absence of new and material evidence 
of record, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); 
Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and material 
evidence warranting the reopening of his claim, the duty to 
assist does not attach).  

However, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was afforded a VA examination in 
October 2008.  The examiner noted at the time that the Veteran's 
service treatment records, as well as his VA treatment records 
from before the 1990's, were not available for review.  Although 
it appears that the examiner was able to construct an accurate 
account of the relevant content of the Veteran's service 
treatment records based on other sources, it is clear that the 
entire record was not before him at the time he rendered his 
opinion.  Therefore, in light of the Court's holding in Barr, the 
claims file should be returned to the VA examiner who conducted 
the Veteran's October 2008 examination.  The examiner should 
review the claims file in its entirety and provide a supplemental 
opinion as to the etiology of the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the October 2008 VA 
examination.  Upon review, he should provide 
a supplemental opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed degenerative disc disease 
of the low back was incurred in or otherwise 
related to active service, to include lumbar 
lordosis noted during separation from 
service.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether it is at 
least as likely as not that the Veteran's 
currently diagnosed degenerative disc disease 
was incurred in or otherwise related to 
active service, to include lumbar lordosis 
noted during separation from service..  All 
indicated tests and studies should be 
accomplished, and the examiner should comply 
with the instructions above, to include an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
degenerative disc disease was incurred in or 
otherwise related to active service, to 
include lumbar lordosis noted during 
separation from service.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

4.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



